Citation Nr: 9929315	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-19 100	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' June 1998 decision which denied 
the claim of entitlement to service connection for the cause 
of the veteran's death.



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1945.  He died in June 1992.  The moving party is 
the veteran's widowed spouse.  She is not represented in her 
appeal. 

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a June 1998 
Board decision.



FINDINGS OF FACT

1.  In June 1998, the Board issued a decision in which it 
concluded that the claim for service connection for the cause 
of the veteran's death was not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The Board's decision of June 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's June 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

 A review of the veteran's service medical records discloses 
no findings or evidence of abdominal mesothelioma.  A general 
medical examination of the veteran conducted in October 1946 
contains no findings or evidence of abdominal mesothelioma.

Private treatment reports on file show the veteran was 
treated for localized adenocarcinoma of the prostate in 1988 
and had undergone a bilateral pelvic lymphadenectomy and a 
radical retropubic prostatectomy.  A hospital summary 
pertaining to an admission during January and February 1992 
shows the veteran was treated for acute urinary retention 
secondary to severe bladder neck contracture.  He was noted 
to have undergone an open prostatectomy in June 1991 
secondary to adenocarcinoma. 

During the veteran's lifetime, service connection had been 
granted for severe scars of the entire face and neck, 
residuals of a land mine blast, rated as 30 percent 
disabling; surgical amputation of the right little finger 
through the proximal one-third of the proximal phalanx, and 
right ring finger through the proximal interphalangeal joint 
due to a penetrating wound of the right hand, rated as 30 
percent disabling; scars and retained metallic bodies of the 
left hand, residuals of a land mine blast, rated as 10 
percent disabling; and slight corneal opacity of the left 
with visual acuity of 20/20, residual of land mine blast, 
rated as noncompensable.  The combined schedular evaluation 
was 60 percent.

A certified copy of the veteran's death certificate shows 
that the immediate cause of his death in June 1992 at the age 
of 69 was abdominal mesothelioma.  It was indicated that an 
autopsy had been conducted.  A June 1992 clinical report of 
death shows that the cause of death was electrolyte imbalance 
secondary to renal compromise/failure, due to abdominal 
mesothelioma and gram negative sepsis.

On file is a letter dated in June 1992 from a private 
physician to the moving party noting that an autopsy had 
confirmed a mesothelioma which had been the suspected 
diagnosis.  The cancer had spread to the spleen, pancreas, 
liver, diaphragm, and stomach.  In another letter, the 
physician noted that the veteran had been admitted for 
evaluation of abdominal pain and diffuse carcinomatosis of 
the abdomen.  He had also had a prostatectomy and bilateral 
orchiectomy in the past for adenocarcinoma of the prostate.  

The moving party and her sister provided testimony before a 
hearing officer at the Regional Office (RO) in February 1993.  
At that time, it was argued that the veteran's abdominal 
mesothelioma may have been secondary to his combat wounds 
and/or the medication he took during his lifetime for the 
treatment of his combat wounds.

In June 1998, the Board found that no competent medical 
professional had suggested that the veteran's service-
connected disabilities were so severe and debilitating that 
they contributed to his death.  It was found that the medical 
records pertaining to the veteran's post service treatment, 
including those records pertaining to treatment during the 
year before his death, contain no references to the service-
connected disabilities.  The Board found absolutely no 
medical documentation of record substantiating the contention 
that the service-connected disabilities constituted causal 
factors directly or secondarily contributing to the cause of 
his death.  As a result, the Board, citing to the U.S. Court 
of Appeals for Veterans Claims (Court) decisions in Edenfield 
v. Brown, 8 Vet. App. 384 (1995), Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), and Libertine v. Brown, 9 Vet. App. 521 
(1996), denied the moving party's claim.

Reconsideration of this determination was denied in November 
1998.  In March 1999, she was provided a copy of the 
pertinent regulations regarding this issue.  Additional 
medical records were submitted.  These medical records do not 
associate the veteran's death to his active service or his 
service connected disabilities.  In statements received in 
June 1998, March 1999, and April 1999, the moving party 
reiterated her previous contentions.  

Analysis

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40 (1993).

In this case, the moving party has totally failed to provide 
any basis for her conclusion that the Board's June 1998 
decision contains CUE.  As stated by the Court, for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

The moving party has supplied additional medical records 
regarding her claim.  Under Rule 1403(b), a CUE claim must be 
based on the record and the law that existed when that 
decision was made.  Consequently, such medical records can 
not form the basis of a CUE claim.  In any event, the medical 
records submitted do not associate the veteran's death with 
either his service or his service connected disabilities.  In 
addition, there are no specific contentions of error of fact 
or law in the decision in question.  In fact, the contentions 
amount to a disagreement with the outcome of this decision.  
The moving party is simply reiterating her previous 
contentions. Such arguments can not form the basis of a CUE 
claim.  She has not set forth any basis for a finding of 
error or any indication why the result of this decision would 
have been different but for an alleged error.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
June 1998 decision by the Board.  There are no specific 
contentions of error of fact or law in the decision in 
question.  Accordingly, in the absence of any additional 
allegations, the motion is denied.


ORDER

The motion for revision of the June 1998 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


